United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.W., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS ADMINISTRATION MEDICAL
CENTER, Decatur, GA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 07-1615
Issued: November 7, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On May 23, 2007 appellant filed a timely appeal of a February 1, 2007 merit decision of
the Office of Workers’ Compensation Programs suspending his compensation benefits. Pursuant
to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether the Office properly suspended appellant’s compensation benefits
effective February 1, 2007 pursuant to 5 U.S.C. § 8123(d), on the grounds that he failed to
submit to a scheduled medical examination without showing good cause.
FACTUAL HISTORY
On September 26, 2005 appellant, then a 48-year-old program support assistant, filed a
traumatic injury claim alleging that he sustained injuries to his back, right side and shoulder
when he slipped and fell on a wet bathroom floor. The Office initially accepted his claim for
bilateral elbow and right hip contusions and lumbar and cervical strains, and later amended the

accepted conditions to include aggravation of cervical spinal stenosis. Appellant was placed on
the periodic rolls and received appropriate compensation benefits.
On December 7, 2006 the Office notified appellant that he was being referred for a
second opinion medical evaluation to address the issues of continued residuals and work
capacity. The Office advised him of his responsibility to attend the appointment and that, if he
failed to do so without an acceptable reason, his compensation benefits could be suspended in
accordance with section 8123(d). By letter dated December 7, 2006, QTC, a company that
schedules medical examinations on behalf of the Office, advised appellant that he had an
appointment on January 4, 2007 at 10:45 a.m. with Dr. Harold H. Alexander, a Board-certified
orthopedic surgeon. Appellant was advised to contact the Office prior to that time if it was
necessary to reschedule the appointment. The notice was properly addressed to appellant’s
address of record and included Dr. Alexander’s address and telephone number.
On January 5, 2004 the Office was advised that appellant had not attended the scheduled
medical examination with Dr. Alexander. By letter dated January 8, 2007, the Office proposed
to suspend appellant’s compensation benefits on the grounds that he failed to attend the medical
examination scheduled for January 4, 2007. The Office afforded appellant 14 days to furnish his
reasons in writing, with supporting evidence, for failing to attend the examination. The Office
advised him that, if his reasons were deemed invalid, then he would be found to be in obstruction
of a medical examination and his compensation benefits would be suspended under section
8123(d) of the Federal Employees’ Compensation Act until the obstruction ceased.
On January 12, 2007 appellant informed the Office by telephone that the reason he did
not attend the scheduled appointment was that his house had been vandalized. He was informed
that the Office could not accept his explanation for failing to attend the scheduled medical
examination by telephone and that he was required to provide his reasons in writing, along with
supporting documentation.
Appellant submitted a letter dated January 4, 2007 from Detective Steve Fowler of the
Covington Police Department Criminal Investigation Unit, indicating that he had received a copy
of his report and had been assigned to appellant’s case. In a partially legible statement dated
January 25, 2007, he indicated that his home had been vandalized and that his truck and cell
phone had been stolen. Appellant did not identify the date of the alleged burglary. The record
contains a report of a January 29, 2007 telephone conversation between the Office and Detective
Fowler, who confirmed that the last incident reported by appellant occurred on
December 13, 2006. Detective Fowler stated that appellant did not report any incident of
vandalism in January 2007.
By decision dated February 1, 2007, the Office suspended appellant’s compensation
benefits, effective that date. It found that he failed to attend the medical examination scheduled

2

for January 4, 2007 or to provide written evidence justifying his failure to attend the
examination.1
LEGAL PRECEDENT
Section 8123 of the Act authorizes the Office to require an employee, who claims
disability as a result of federal employment, to undergo a physical examination as it deems
necessary.2 The determination of the need for an examination, the type of examination, the
choice of locale, and the choice of medical examiners are matters within the province and
discretion of the Office.3 The Office’s federal regulations, at section 10.320, provides that a
claimant must submit to examination by a qualified physician as often and at such time and
places as the Office considers reasonably necessary.4 Section 8123(d) of the Act and section
10.323 of the Office’s regulations provide that, if an employee refuses to submit to or obstructs a
directed medical examination, his or her compensation is suspended until the refusal or
obstruction ceases.5 However, before the Office may invoke these provisions, the employee is
provided a period of 14 days within which to present in writing his or her reasons for the refusal
or obstruction.6 If good cause for the refusal or obstruction is not established, entitlement to
compensation is suspended in accordance with section 8123(d) of the Act.7
ANALYSIS
Following appellant’s failure to attend a scheduled medical examination on January 4,
2007, the Office suspended his compensation benefits, effective February 1, 2007, pursuant to
section 8123(d) of the Act. The Board finds that the suspension of benefits was proper.
The Board notes that the Office determined that a second opinion examination was
reasonably necessary to determine appellant’s work capacity, and the extent and degree of any

1

The Board notes that appellant submitted additional evidence after the Office rendered its February 1, 2007
decision. The Board’s jurisdiction is limited to reviewing the evidence that was before the Office at the time of its
final decision. 20 C.F.R. § 501.2(c); Dennis E. Maddy, 47 ECAB 259 (1995); James C. Campbell, 5 ECAB 35, 36
n.2 (1952). Therefore, this new evidence cannot be considered by the Board on appeal. Appellant may submit this
evidence to the Office, together with a formal request for reconsideration, pursuant to 5 U.S.C. § 8128(a) and 20
C.F.R. § 10.606(b)(2).
2

5 U.S.C. § 8123(a).

3

James C. Talbert, 42 ECAB 974, 976 (1991).

4

20 C.F.R. § 10.320.

5

5 U.S.C. § 8123(d); 20 C.F.R. § 10.323.

6

Federal (FECA) Procedure Manual, Part 2 -- Claims, Developing and Evaluating Medical Evidence, Chapter
2.810.14(d) (July 2000).
7

Id.; see Scott R. Walsh, 56 ECAB ___ (Docket No. 04-1962, issued February 18, 2005); Raymond C. Dickinson,
48 ECAB 646 (1997).

3

employment-related residuals. Under section 8123 of the Act and its implementing regulations,
appellant was required to attend the examination.8
On December 7, 2006 the Office notified appellant that he was being referred for a
second opinion evaluation on the issues of continuing residuals and current work capacity. The
Office informed him of his obligations to attend and cooperate. The notice clearly explained that
appellant’s compensation benefits could be terminated for failure to report to or obstruction of
the examination. In a letter dated December 7, 2006, which was properly addressed to appellant
at his address of record, QTC, for the Office, advised appellant of the date and time of his
scheduled January 4, 2007 appointment with Dr. Alexander. Appellant was also provided with
Dr. Alexander’s address and telephone number. As noted, he did not appear for the appointment,
nor did he attempt to reschedule the appointment prior to the designated time. Appellant’s
refusal to submit to the medical examination warrants suspension of compensation unless he can
establish good cause for his failure to report at the scheduled time.9
The Board finds that appellant did not establish good cause for his failure to report to the
scheduled examination with Dr. Alexander. The Office notified him on January 8, 2007 that it
proposed suspension of his compensation benefits. Appellant was given 14 days to submit a
valid reason for his failure to attend the scheduled medical appointment. The Board has held
that, where a claimant raises the issue of having difficulty attending a scheduled examination
prior to the date of the examination, and the Office fails to address those concerns, then the
claimant has grounds after the suspension for challenging the propriety of the suspension of
compensation.10 The Board has found, however, that the claimant must properly raise his
concern prior to the scheduled examination.11 In this case, appellant did not make any attempt
prior to the scheduled examination to reschedule or explain why he was unable to attend.
The record reflects that on January 12, 2007 appellant informed the Office by telephone
that the reason he did not attend the scheduled appointment was that his house had been
vandalized. He was informed that the Office could not accept his explanation by telephone, and
that he was required to provide his reasons and supporting documentation, for failing to attend
the scheduled medical examination in writing. Thereafter, appellant submitted a letter dated
January 4, 2007 from Detective Fowler of the Covington Police Department Criminal
Investigation Unit, indicating that he had received a copy of his report and had been assigned to
appellant’s case. On January 25, 2007 he indicated that his home had been vandalized and that
his truck and cell phone had been stolen. Appellant did not identify the date of the alleged
burglary. On January 29, 2007 Detective Fowler informed the Office that the last incident
reported by appellant occurred on December 13, 2006, and that no incident of vandalism had
been reported in January 2007. The evidence submitted by appellant is insufficient to establish
that his residence was vandalized on or about January 4, 2007, the date of the missed medical
8

5 U.S.C. § 8123 (d); 20 C.F.R. § 10.320.

9

Federal (FECA) Procedure Manual, Part 2 -- Claims, Developing and Evaluating Medical Evidence, Chapter
2.810.14(d) (July 2000).
10

See Gustavo H. Mazon, 49 ECAB 156 (1997).

11

Id.

4

appointment. He has not otherwise provided any evidence to explain why he was unable to
attend the scheduled medical examination. The fact that appellant’s residence may have been
vandalized on December 13, 2006 is not a sufficient reason for his failure to attend a January 4,
2007 medical examination.
The Office, in its December 7, 2006 letter, appropriately directed appellant to report for a
second opinion evaluation on January 4, 2007. He failed to appear for the examination on the
scheduled date and did not provide adequate reasons for not complying with the Office’s
directive. The Office properly determined that appellant refused to submit to a scheduled
medical examination without good cause and properly suspended his right to compensation
benefits effective February 1, 2007.12
The Board finds that appellant received proper notice of his rights and responsibilities
and proper notice of the scheduled examination with Dr. Alexander. The Office followed
established procedures in suspending appellant’s compensation under 5 U.S.C. § 8123(d). The
Board will affirm the Office’s February 1, 2007 decision suspending compensation effective that
same date.
CONCLUSION
The Board finds that the Office properly suspended appellant’s compensation benefits
effective February 1, 2007, as he failed to attend a scheduled medical examination without
showing good cause for his refusal.

12

5 U.S.C. § 8123; see Maura D. Fuller, 54 ECAB 386 (2003).

5

ORDER
IT IS HEREBY ORDERED THAT the February 1, 2007 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: November 7, 2007
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

